TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00741-CV


                                  E. E. and C. C., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
         NO. 18-FL-081, THE HONORABLE CHRIS SCHNEIDER, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant E. E. filed her notice of appeal on October 16, 2019. The appellate

record was complete October 28, 2019, making appellant’s brief due November 14, 2019.

On November 14, 2019, counsel for appellant E. E. filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than December 4, 2019. If the brief is not filed by that date, counsel may be required to

show cause why she should not be held in contempt of court.

               It is ordered on November 15, 2019.


Before Chief Justice Rose, Justices Triana and Smith